Citation Nr: 0323236	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  98-04 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in St. 
Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center in Wichita, Kansas (RO).  

In August 1999, the Board confirmed the denial of the issue 
on appeal, and the veteran filed an appeal with the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  The Court, in response to a Joint Motion for 
Remand and to Stay Further Proceedings, issued an Order 
vacating the August 1999 Board decision and remanding for a 
decision with more adequate reasons and bases in accordance 
with Gilbert v. Derwinski, 1 Vet. App. 49 (1990), Shoemaker 
v. Derwinski, 3 Vet. App. 248 (1992), and Mittleider v. West, 
11 Vet. App. 181 (1998).

In September 2000, the Board again confirmed the denial of a 
rating greater than 30 percent for the veteran's service-
connected PTSD.  The veteran again filed an appeal with the 
Court.  The Court in a Memorandum Decision, dated December 3, 
2002, vacated the September 2000 Board decision and remanded 
for readjudication and a decision supported by an adequate 
statement of reasons and bases.  The Court found that the 
Board had failed to consider all the evidence of record, 
particularly that evidence the Court found favorable to the 
veteran, and also substituted its own medical judgment in 
accordance with Colvin v. Derwinski, 1 Vet. App. 171 (1991).


REMAND

Review of the evidence of record reveals that the most recent 
VA examination of the veteran addressing his service-
connected PTSD was performed in November 1997.  Additionally, 
the most recent records of treatment are dated from the late 
1990's.  The VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2002).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination  38 C.F.R. § 3.159(c)(4) (2002).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Caffrey v. 
Brown, 6 Vet. App. 377, 383-4 (1994).  

The Board notes that at the time of the last VA examination 
the veteran reported that he had recently been divorced for 
the third time and had been forced into early retirement 
based upon an exacerbation of PTSD symptomatology.  Review of 
the evidence currently of record indicates that the veteran 
has since remarried and it appears that he has obtained other 
employment.  Further evidentiary development is necessary to 
determine the current impact of PTSD symptomatology on the 
veteran's social and industrial capacity.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
to include notifying the veteran of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C. § 5103(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 


In view of the foregoing, this case is remanded to the RO for 
the following action:

1.  The RO must assure compliance with 
the requirements of VCAA, codified at 
38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO should 
review the record and send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, to 
include 38 U.S.C. § 5103(b).  The RO's 
attention is directed to Quartuccio, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
April 1999.  After securing the necessary 
release, the RO should obtain these 
records.  All records of VA treatment for 
PTSD must be added to the claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current level of disability associated 
with his service-connected PTSD.  The 
claims folder must be made available to 
the examiner for review.  The examination 
should include a complete social and 
industrial history with a particular 
focus on the impact that the veteran's 
PTSD has on his social and industrial 
adaptability.  The examiner should note 
all symptoms attributable to the 
veteran's PTSD, to include the degree of 
social and industrial impairment, and 
assign a global assessment of functioning 
(GAF) scale score.  Any tests deemed 
necessary should be performed.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and readjudicate the issue of entitlement 
to an initial disability rating in excess 
of 30 percent for PTSD.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC), which 
addresses all of the evidence received 
subsequent to the issuance of the 
Statement of the Case in April 1998, and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




